Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen Prosecution
Applicant's request for reconsideration of the finality of the rejection of the last Office action as presented in the interview of February 24, 2022 and in the response in after final of March 09, 2022 are persuasive and, therefore, the finality of that action is withdrawn.

Response to Amendment
Applicant’s submission filed 03/09/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-13, 27 & 29-37 are currently pending. 

Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments presented in prior interview of February 24, 2022 and in the response in after final of March 09, 2022 with regard to Claims 1, 3-13, 27 & 29-37 have been considered and are persuasive.  Regarding Claims 1 and 27, Applicant argues the teaching reference of Boulware is not concerned with qualifying and classifying welds to detect defects such as kiss bonds (see paragraphs 2-4), but Boulware is focused entirely on improving interrogation results for detecting defects. Importantly, Boulware does not disclose distinguishing a kiss bond in the composite component based on the identified one or more occurrences of the amplitude nor does Boulware provide a teaching that is analysis of the reflected ultrasound energy and the backwall echo being not less than the backwall echo threshold results in the claimed kiss bond Claims 1, 3-13, 27 and 29-37.

Allowable Subject Matter
Claims 1, 3-13, 27 and 29-37 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 27. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus and method for identifying a kiss bond in a composite component using an ultrasonic receiver configured to receive ultrasound energy from the composite component following an interaction between the composite component and the emitted ultrasound energy and processing the  reflected ultrasound data representative of the reflected ultrasound energy from the composite component received at the ultrasonic receiver and then to condition by filtering  the received signal to filter out noise.  Specifically, the prior art does not provide alone or in combination processing for determining the potential kiss bond instance to be a kiss bond by evaluating amplitude data comparisons and comparing a backwall echo of the reflected ultrasound energy to a backwall echo threshold.  

The closest prior art is Kim (US 20180106765) which discloses an apparatus and method for identifying a kiss bond in a composite component using an ultrasonic receiver configured to receive ultrasound energy from the composite component following an interaction between the composite component and the emitted ultrasound energy and processing the  reflected ultrasound data representative of the reflected ultrasound energy from the composite component received at the ultrasonic receiver and a teaching of Kreutzbruck 

Regarding Dependent Claims 3-13 and 29-37.  The dependent claims further define the invention over the nearest reference by claiming the specific details of the amplitude analysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856